Citation Nr: 1620929	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  03-03 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from March 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Board hearing before one of the undersigned Veterans Law Judges in March 2009 and before another of the undersigned Veterans Law Judges in May 2012; transcripts of those hearings are associated with the claims file.  Additionally, in the May 2012 hearing, the Veteran was apprised of his right to have a hearing before a third Veterans Law Judge, who would also participate in the subsequent panel decision on any overlapping issues in the two hearings.  See 38 C.F.R. § 20.707 (2015); Arneson v. Shinseki, 24 Vet. App. 370 (2011).  At the May 2012 hearing, the Veteran declined a third hearing and requested that the panel proceed with adjudication of his claim.  

This case was last before the Board in November 2013, when the Board denied service connection for a lumbar spine disorder, but awarded a 70 percent evaluation for the Veteran's posttraumatic stress disorder (PTSD) throughout the appeal period.  The Veteran did not request reconsideration of that decision, nor did he timely appeal that decision to the United States Court of Appeals for Veterans Claims (Court).  Accordingly, the Board finds that those issues are now final, and the sole issue before the Board is the TDIU appeal.  

The TDIU appeal was last before the Board in May 2012, when it was remanded in order for the AOJ to address schedular entitlement in the first instance.  The claim has been returned to the Board for further appellate review at this time.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

At the current time, the Veteran has been assigned a 70 percent evaluation for his PTSD since March 29, 1999, as well as a period of temporary total evaluation due to hospitalization from December 6, 2011, to April 31, 2012; coronary artery disease (CAD), rated as 100 percent disabling from March 13, 2012, to June 30, 2012, and as 30 percent disabling since July 1, 2012; prostate cancer, rated as 100 percent disabling since April 12, 2013; and, periodontitis, rated as noncompensable since March 22, 2006.  The Veteran has met the schedular entitlement for an assignment of TDIU since March 29, 1999.  See 38 C.F.R. § 4.16(a) (2015).

VA obtained an addendum opinion regarding employability in January 2013, which addressed solely whether the Veteran was unemployable due to his PTSD; the Board recognizes that during at least the period from July 1, 2012, to April 11, 2013, the Veteran is rated as less than 100 percent and has at least two service-connected disabilities, PTSD and CAD; there is no opinion which addresses the aggregated effects of his PTSD and CAD on his employability during that period.  

Additionally, the Veteran and his representative take exception with the January 2013 examiner's opinion for several reasons, but most notably due to the fact that the examiner did not actually examine or interview the Veteran, nor did she address the Veteran's actual work experience and history in her opinion.  

In light of the above deficiencies, the Board finds that a remand is necessary in order for the Veteran to be afforded another examination.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

On remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Mobile and Biloxi VA Medical Centers, or any other VA medical facility that may have treated the Veteran, since March 2015 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his coronary artery disease, PTSD, prostate cancer and periodontitis, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination(s) with appropriate specialists.  The examiner(s) should review the claims file in conjunction with the examination(s).  During the examination(s), the examiner(s) should obtain a detailed history of the Veteran's educational experience and occupational training and experience.

Following a claims file review and examination, the examiner(s) should opine as to whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, either individually or combined, preclude substantially gainful employment.  

Specifically, the examiner(s) should address the Veteran's PTSD symptomatology on his employability since March 29, 1999; the combined effects of his periodontitis and PTSD on his employability since March 22, 2006; the combined effects of his periodontitis, PTSD and CAD on his employability since March 13, 2012; and, the combined effects of his periodontitis, PTSD, CAD, and prostate cancer on his employability since April 12, 2013.

The examiner(s) should discuss the relevant medical evidence of record, including any functional impairment effecting his occupation noted during any and all VA examinations since March 29, 1999.  The examiner(s) should, however, specifically address the January 2013 addendum opinion, as well as the June 2012 letter from VA Dr. G.L.S.

The examiner(s) should also, in the context of providing the opinion on employability, address the Veteran's work qualifications and employment history, as well as his level of education.  Any opinions provided should be without consideration of his age or any nonservice-connected disorders.  

All opinions must be accompanied by a rationale.  If any examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________                 ______________________________
          MARJORIE A. AUER		             M. N. HYLAND
           Veterans Law Judge,  	         	           Veterans Law Judge,
       Board of Veterans' Appeals		      Board of Veterans' Appeals


____________________________________
JAMES L. MARCH
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

